


Exhibit 10.2

 

GLOBAL RESTRICTED UNIT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made as of the      day of               
201     (the “Grant Date”), by and between Take-Two Interactive Software, Inc.
(the “Company”), and                        (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to grant to the Participant restricted units
(“Restricted Units”), each representing the right to receive, upon vesting, an
amount equal to the Fair Market Value (as defined below) of one (1) share of
common stock of the Company (a “Share”).

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Grant of Restricted Units.  Subject to
the restrictions, terms and conditions of this Agreement, the Company hereby
awards to the Participant                    Restricted Units.  The Restricted
Units constitute an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this
Agreement, cash on the applicable vesting date for such Restricted Units as
provided herein.  Until such delivery, the Participant shall have only the
rights of a general unsecured creditor; provided, that if prior to the
settlement of any Restricted Unit, (a) the Company pays a cash dividend (whether
regular or extraordinary) or otherwise makes a cash distribution to a
shareholder in respect of a Share, then the Company shall pay currently to the
Participant (on or as soon as practicable (but in no event later than 30 days)
following the date on which the underlying dividend or other distribution is
made to a shareholder), in respect of each then-outstanding Restricted Unit held
by him, an amount equal to any such cash dividend or distribution, and (b) the
Company pays a non-cash dividend (whether regular or extraordinary) or otherwise
makes a non-cash distribution in Shares or other property to a shareholder in
respect of a Share, then the Company shall provide the Participant, in respect
of each then-outstanding Restricted Unit held by him, an amount equal to the
Fair Market Value (as defined in the Take-Two Interactive Software, Inc. 2009
Stock Incentive Plan (the “Plan”)) of such Shares or an amount equal to the fair
market value of such other property as reasonably determined by the Company in
good faith, as applicable, at the same time as such Restricted Unit vests and is
settled under Section 2 below (and the Participant shall forfeit any such right
to such amount if such Restricted Unit is forfeited prior to vesting).

 

2.              Vesting and Settlement.

 

(a)                                 The Restricted Units shall become vested and
settled on [November 11, 2013 OR December 16, 2013]; provided that, subject to
Section 3, the Participant has not had a Termination at any time prior to the
applicable vesting date.  As used herein, the term “Termination” shall have the
meaning ascribed to it in the Plan.  On the vesting date, the Company shall
issue or transfer to the Participant, or cause to be issued or transferred to
the Participant, an amount in cash having a value equal to the aggregate value
of a number of Shares equal to the number of Restricted Units subject to vesting
on such date, based on the closing price of the Shares on such settlement date
on the principal national securities exchange on

 

--------------------------------------------------------------------------------


 

which the Shares are traded on such date (or if the Shares are not traded on
such date, the immediately preceding trading date).  Notwithstanding anything
herein to the contrary, in the discretion of the Company, each Restricted Unit
(including any amount provided for pursuant to Section 1(a)) may be settled in
Shares issued pursuant to the Plan (subject to any required delay in issuance as
required under the Plan, but only to the same extent any such delay is imposed
on the issuance of Shares in respect of awards of restricted stock or restricted
units granted under the Plan to other employees of Rockstar Games, Inc. or its
affiliates (“Rockstar”) on or about the date hereof) or under any other plan or
program of the Company approved by the Company’s stockholders, or subject to
compliance with applicable law and regulations, on a standalone basis, or in a
combination of cash and Shares, if and only to the extent that there are
sufficient Shares available for such purpose under the Plan or such other plan
or program; provided that in all events such Shares shall be listed for trading
on the principal national securities exchange on which the Shares are traded on
such date.  To the extent that a Share is delivered to the Participant upon
settlement of a Restricted Unit, the Participant shall be deemed the beneficial
owner of the Share at the close of business on the settlement date and shall be
entitled to any dividend or distribution that has not already been made with
respect to such Shares if the record date for such dividend or distribution is
after the close of business on such settlement date.

 

(b)                                 There shall be no proportionate or partial
vesting in the periods prior to the vesting date and all vesting shall occur
only on the vesting date, provided that no Termination has occurred prior to
such date.

 

(c)                                  Following the consummation of a Change in
Control (as defined below), the Restricted Units shall continue to vest and
settle in accordance with the schedule set forth in Section 2(a) above, provided
that all Restricted Units remaining unvested as of the twelve (12) month
anniversary of the consummation of such Change in Control shall become fully
vested and settled as of such date, provided that no Termination has occurred
prior to such date.  Notwithstanding the immediately preceding sentence, if such
Change in Control involves the conversion of Shares in whole into cash or in
part into cash and in part into securities of the purchaser or acquiror
(“Purchaser Securities”), then with respect to each Restricted Unit settled
following such Change in Control, the Participant shall receive an amount in
cash equal to the cash that the Participant would have received had he been the
holder of one (1) Share upon the Change in Control, plus, to the extent that the
Company’s shareholders received part cash and part Purchaser Securities in
respect of their Shares, an amount in cash or Purchaser Securities, or a
combination of cash and Purchaser Securities, in the discretion of the Company
(or the purchaser, as applicable), having an aggregate value equal to the fair
market value of the number of Purchaser Securities that the Participant would
have received had he been the holder of one (1) Share upon the Change in
Control.  For purposes of this Agreement, a “Change in Control” shall be deemed
to occur upon any of (i) the election of directors constituting a change during
the course of any 12 month period in a majority of the board of directors of the
Company (the “Board”), which directors were not nominated by the Board
immediately in place prior to any such change; (ii) the election of directors
constituting a majority of the board of directors (the “Rockstar Board”) of
Rockstar Games, Inc., a wholly owned subsidiary of the Company, who are not
full-time employees of either the Company or Rockstar and who were not nominated
by the Rockstar Board immediately in place prior to any such change; (iii) the
acquisition (whether by merger, consolidation, purchase or other transaction) by
any person, entity or group of beneficial ownership of 50 percent or more of
either the outstanding shares of

 

--------------------------------------------------------------------------------


 

common stock of the Company or Rockstar or the combined voting power of the then
outstanding voting securities of the Company or Rockstar entitled to vote
generally in the election of directors of the Board or the Rockstar Board, as
applicable; (iv) a merger, consolidation or other transaction involving the
Company or any of its subsidiaries which results in the stockholders of the
Company or Rockstar prior thereto continuing to represent less than 50 percent
of the outstanding shares of common stock or the combined voting power of the
voting securities of the Company or Rockstar, as applicable, or the surviving
entity after such transaction; or (v) the sale or other disposition of assets of
the Company or Rockstar representing 50 percent or more of the consolidated
assets, revenues, earnings or fair market value of either of them.

 

(d)                                 If any Shares become deliverable to the
Participant hereunder, the Company shall promptly issue and deliver, unless the
Company is using a book entry or similar method pursuant to Section 6 of this
Agreement (in which case the Company shall upon request promptly issue and
deliver upon the Participant’s request), to the Participant a new stock
certificate registered in the name of the Participant for such Shares and
deliver to the Participant such Shares, in each case free of all liens, claims
and other encumbrances (other than those created by the Participant), subject to
applicable withholding taxes.

 

3.                                      Termination.  Unless otherwise provided
in an employment agreement or other similar agreement between the Participant
and the Company or any of its Affiliates (as defined in the Plan) in effect on
the date hereof, in the event of a Termination, the Participant shall forfeit to
the Company, without compensation, any and all unvested Restricted Units (but
not Shares or cash delivered to the Participant upon settlement of a Restricted
Unit prior to such Termination).  For purposes of this Agreement, the date of
the Participant’s Termination for all aspects of the Restricted Units shall be
the earlier of (i) the date the Company or Rockstar tenders a notice of
termination to the Participant or the Participant tenders a notice of
resignation to the Company or Rockstar, or (ii) the date the Participant ceases
to render actual services for the Company or Rockstar, without regard to any
statutory or common law notice of termination period.

 

4.                                      Tax Withholding.  Regardless of any
action the Company or Rockstar takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
applicable to the Restricted Units (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and Rockstar (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Units, including the grant of the Restricted Units, the vesting of
the Restricted Units, settlement of the Restricted Units, the subsequent sale of
any Shares acquired pursuant to the Restricted Units and the receipt of any
dividend equivalents; and (b) does not commit to structure the terms of the
grant or any aspect of the Restricted Units to reduce or eliminate the
Participant’s liability for Tax-Related Items.  Further, if the Participant
becomes subject to taxation in more than one country between the date of grant
and the date of any relevant taxable or tax withholding event, as applicable,
the Participant acknowledges that the Company and Rockstar may be required to
withhold or account for Tax-Related Items in more than one country.

 

--------------------------------------------------------------------------------


 

If the Participant’s country of residence (and/or the country of employment, if
different) requires withholding of Tax-Related Items, the Company may withhold a
portion of any cash proceeds (where the Restricted Units are settled in cash) or
a portion of the Shares (where the Restricted Units are settled in Shares)
otherwise issuable upon vesting that have an aggregate Fair Market Value
sufficient to pay the minimum Tax-Related Items required to be withheld.   For
purposes of the foregoing, no fractional Shares will be withheld or issued
pursuant to the grant of the Restricted Units.  If the obligation for
Tax-Related Items is satisfied by withholding a portion of any cash proceeds
(where the Restricted Units are settled in cash) or by withholding Shares (where
the Restricted Units are settled in Shares), for tax purposes, the Participant
shall be deemed to have been issued the gross amount of the cash payment or the
full number of Shares, notwithstanding that a portion of any cash proceeds or a
number of the Shares  are withheld solely for the purpose of satisfying any
withholding obligations for the Tax-Related Items due.  In addition, the Company
and/or Rockstar may, on behalf of the Participant, sell a sufficient number of
whole Shares issued upon vesting of the Restricted Units having an aggregate
Fair Market Value that would satisfy the withholding amount (where the
Restricted Units are settled in Shares).  Alternatively, the Company and/or
Rockstar may, in their discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s regular salary or other amounts payable
to the Participant, or may require the Participant to submit payment equivalent
to the minimum Tax-Related Items required to be withheld by means of certified
check, cashier’s check or wire transfer.

 

Notwithstanding the above, if the Participant has entered into in a 10b5-1
trading plan, withholding of the Tax-Related Items may be satisfied as provided
for under such 10b5-1 trading plan.

 

In the event the withholding requirements are not satisfied, no cash payment
will be made (where the Restricted Units are settled in cash) or no Shares will
be released (where the Restricted Units are settled in Shares) to the
Participant (or the Participant’s estate) upon vesting of the Restricted Units
unless and until satisfactory arrangements (as determined by the Company in its
sole discretion) have been made by the Participant with respect to the payment
of any such Tax-Related Items.  By accepting the Restricted Units, the
Participant expressly consents to the methods of withholding as provided
hereunder and/or any other methods of withholding that the Company and/or
Rockstar may decide to use and are permitted under the Agreement to meet the
withholding and/or other requirements as provided under applicable laws,
rules and regulations.  All other Tax-Related Items related to the Restricted
Units shall be the sole responsibility of the Participant.

 

To the extent the Company and/or Rockstar pay any Tax-Related Items that are the
Participant’s responsibility (“Advanced Tax Payments”), the Company and/or
Rockstar shall be entitled to recover such Advanced Tax Payments from the
Participant in any and all manner that the Company and/or Rockstar determine
appropriate in their sole discretion.  For purposes of the foregoing, the manner
of recovery of the Advanced Tax Payments shall include (but is not limited to)
offsetting the Advanced Tax Payments against any and all amounts that may be
otherwise owed to the Participant by the Company and/or Rockstar (including
regular salary/wages, bonuses, incentive payments and Shares acquired by the
Participant pursuant to any equity compensation plan that are otherwise held by
the Company for the Participant’s benefit).

 

--------------------------------------------------------------------------------


 

5.                                      Obligation to Maintain Registration
Statement with Reoffer Prospectus.  To the extent that the Company settles any
Restricted Units in Shares, such Shares shall be issued pursuant to a
Registration Statement on Form S-8 including a “re-offer prospectus” to enable
the Participant to freely sell Shares that have been delivered to him, and shall
maintain the current status of such Registration Statement (and the applicable
prospectuses) for so long as any Shares remain owned by the Participant.

 

6.                                      Uncertificated Shares.  Notwithstanding
anything else herein, to the extent permitted under applicable law and if the
Company decides to settle the Restricted Units in Shares, the Company may issue
the Shares in the form of uncertificated shares.  Such uncertificated Shares
shall be credited to a book entry account maintained by the Company (or its
designee) on behalf of the Participant.  If thereafter certificates are issued
with respect to the uncertificated shares, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.

 

7.                                      Adjustments.  The Company shall make any
adjustments to the Restricted Units upon any changes in capital structure of the
Company, as determined by the Company’s board of directors in good faith and in
a manner consistent with adjustments made to awards granted under the Plan.  The
Company hereby agrees that in the event that the Company takes any action with
respect to outstanding awards under the Plan (including restricted stock)
pursuant to Section 4.2 of the Plan, the Restricted Units shall receive the same
treatment as applied to all other Shares or awards in respect of Shares.

 

8.                                      No Obligation to Continue
Employment/Extraordinary Compensation.  This Agreement is not an agreement of
employment.  This Agreement does not guarantee that Rockstar, nor the Company or
its Affiliates, will employ or retain, or continue to employ or retain, the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Units are
outstanding, nor does it modify in any respect Rockstar’s, the Company’s or an
Affiliate’s right to terminate or modify the Participant’s employment or
compensation.

 

9.                                      Termination Indemnities.  The value of
the Restricted Units is an extraordinary item of compensation.  As such, the
Restricted Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments to which the Participant may be otherwise entitled.

 

10.                               Discretionary Nature of Award; No Vested
Rights.  The Participant acknowledges and agrees that the grant of the
Restricted Units is discretionary in nature and limited in duration, and that
the Plan may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time.  The grant of the Restricted Units is a one-time
benefit and does not create any contractual or other right to receive a grant of
Restricted Units or other award or benefits in lieu of the Restricted Units in
the future.  Future awards, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the form of
award, the number of Shares subject to an award and the vesting provisions.

 

--------------------------------------------------------------------------------


 

11.                               Commercial Relationship.  The  Participant
expressly recognizes that the Company’s grant of the Restricted Units does not
create an employment relationship between the Participant and the Company.  The
Participant has been granted the Restricted Units as a consequence of the
commercial relationship between the Company and Rockstar, and the Participant
expressly recognizes that the grant of the Restricted Units does not establish
any rights between the Participant and Rockstar.

 

12.                               Compliance With Age Discrimination Rules.  For
purposes of this Agreement, if the Participant is a local national of and
employed in a country that is a member of the European Union, the grant of the
Restricted Units and the terms and conditions governing the Restricted Units are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”).  To the extent a court or tribunal of competent
jurisdiction determines that any provision of the Restricted Units is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company shall have the power and authority to revise or strike such provision to
the minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.

 

13.                               Private Placement.  The grant of the
Restricted Units is not intended to be a public offering of securities in the
Participant’s country of residence (and country of employment, if different) but
instead is intended to be a private placement.  As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Restricted Units is not subject to the
supervision of the local securities authorities.

 

14.                               Repatriation and Legal/Tax Compliance
Requirements.  If the Participant is a resident of or employed in a country
other than the United States, the Participant agrees, as a condition of the
Restricted Units, to repatriate all payments attributable to the Restricted
Units in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). 
In addition, the Participant agrees to take any and all actions, and consents to
any and all actions taken by the Company and Rockstar, as may be required to
allow the Company and Rockstar to comply with local laws, rules and regulations
in the Participant’s country of residence (and country of employment, if
different).  Finally, the Participant agrees to take any and all actions that
may be required to comply with the Participant’s personal legal and tax
obligations under local laws, rules and regulations in the Participant’s country
of residence (and country of employment, if different).

 

15.                               Notices.  Any notice or communication given
hereunder (each a “Notice”) shall be in writing and shall be sent by personal
delivery, by courier or by United States mail (registered or certified mail,
postage prepaid and return receipt requested), to the appropriate party at the
address set forth below:

 

If to the Company, to:

 

--------------------------------------------------------------------------------


 

Take-Two Interactive Software, Inc.

622 Broadway

New York, New York 10012

Attention: General Counsel

Facsimile:  646-536-2923

 

If to the Participant, to the address for the Participant on file with the
Company,

 

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party.  Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

 

16.                               Acceptance.  The Participant shall forfeit the
Restricted Units if the Participant does not execute this Agreement within a
period of 60 days from the date the Participant receives this Agreement.

 

17.                               Governing Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by,
and construed in accordance with, the domestic laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

 

18.                               Consent to Jurisdiction.  In the event of any
dispute, controversy or claim between the Company or any Affiliate and the
Participant in any way concerning, arising out of or relating to the Plan or
this Agreement (a “Dispute”), including without limitation any Dispute
concerning, arising out of or relating to the interpretation, application or
enforcement of the Plan or this Agreement, the parties hereby (a) agree and
consent to the personal jurisdiction of the courts of the State of New York
located in New York County and/or the Federal courts of the United States of
America located in the Southern District of New York (collectively, the “Agreed
Venue”) for resolution of any such Dispute, (b) agree that those courts in the
Agreed Venue, and only those courts, shall have exclusive jurisdiction to
determine any Dispute, including any appeal, and (c) agree that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of New York.  The parties also hereby
irrevocably (i) submit to the jurisdiction of any competent court in the Agreed
Venue (and of the appropriate appellate courts therefrom), (ii) to the fullest
extent permitted by law, waive any and all defenses the parties may have on the
grounds of lack of jurisdiction of any such court and any other objection that
such parties may now or hereafter have to the laying of the venue of any such
suit, action or proceeding in any such court (including without limitation any
defense that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum), and (iii) consent to service of process
in any such suit, action or proceeding, anywhere in the world, whether within or
without the jurisdiction of any such court, in any manner provided by applicable
law.  Without limiting the foregoing, each party agrees that service of process
on such party pursuant to a Notice as provided in Section 15 hereof shall be
deemed effective service of process on such party.  Any action for enforcement
or recognition of any judgment obtained in connection with a Dispute may
enforced in any competent court in the Agreed Venue or in any other court of
competent jurisdiction.

 

--------------------------------------------------------------------------------


 

19.                               Consent to Collection, Processing and Transfer
of Personal Data.  Pursuant to applicable personal data protection laws, the
Company and Rockstar hereby notify the Participant of the following in relation
to the Participant’s personal data and the collection, processing and transfer
of such data in relation to the Company’s grant of the Restricted Units.  The
collection, processing and transfer of the Participant’s personal data are
necessary for the Company’s administration of the Restricted Units.  The
Participant’s denial and/or objection to the collection, processing and transfer
of personal data may affect the Participant’s ability to receive the Restricted
Units.  As such, the Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.

 

The Company and Rockstar hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all options or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in Participants’ favor, for
the purpose of managing and administering the Plan (“Data”).  The Data may be
provided by the Participant or collected, where lawful, from third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s award of Restricted Units.  The
Data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations in the Participant’s country of residence. 
Data processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of administering the
Participant’s Restricted Units.

 

The Company and Rockstar will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of the
Participant’s Restricted Units, and the Company and Rockstar may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Restricted Units.  These recipients may be
located in the European Economic Area, or elsewhere throughout the world, such
as the United States.  The Participant hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing the Participant’s Restricted Units.

 

The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the administration of the Restricted
Units.  The Participant may seek to exercise these rights by contacting the
Participant’s local HR manager or the Company’s Stock Plan Administration
Department.

 

--------------------------------------------------------------------------------

 

20.                               Counterparts.  This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

 

21.                               Miscellaneous.

 

(a)                                 This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

(b)                                 The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

(c)                                  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

 

22.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to the Restricted Units
by electronic means.  The Participant hereby consents to receive such documents
by electronic delivery and agrees to have the Restricted Units administered
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

23.                               English Language.  The Participant
acknowledges and agrees that it is the Participant’s express intent that this
Agreement and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to the Restricted Units be drawn up in English.  If
the Participant has received this Agreement or any other documents related to
the Restricted Units translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version shall control.

 

24.                               Addendum.  Notwithstanding any provision of
this Agreement to the contrary, the Restricted Units shall be subject to any
special terms and conditions for the Participant’s country of residence (and
country of employment, if different) as are set forth in the applicable addendum
to the Agreement (the “Addendum”).  Further, if the Participant transfers
residency and/or employment to another country reflected in an Addendum to the
Agreement, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local law, rules and regulations, or to facilitate the operation
and administration of the Restricted Units (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s transfer).  Any applicable Addendum shall constitute part of
this Agreement.

 

25.                               Additional Requirements.  The Company reserves
the right to impose other requirements on the Restricted Units and any amounts
issued in settlement of the Restricted Units to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations,

 

--------------------------------------------------------------------------------


 

or to facilitate the operation and administration of the Restricted Units.  Such
requirements may include (but are not limited to) requiring the Participant to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.

 

[Remainder of page intentionally left blank — signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

--------------------------------------------------------------------------------


 

ADDENDUM TO

GLOBAL RESTRICTED UNIT AGREEMENT

 

In addition to the terms of the Global Restricted Unit Agreement (the
“Agreement”), the Restricted Units are subject to the following additional terms
and conditions as set forth in this addendum to the extent the Participant
resides and/or is employed in one of the countries addressed herein (the
“Addendum”).  All defined terms as contained in this Addendum shall have the
same meaning as set forth in the Agreement. To the extent the Participant
transfers residence and/or employment to another country, the special terms and
conditions for such country as reflected in this Addendum (if any) will apply to
the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local laws, rules and regulations, or to facilitate the
operation and administration of the Restricted Units (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer).

 

Canada

 

1.                                      Language.  The following provisions will
apply if the Participant is a resident of Quebec:

 

The parties acknowledge that it is their express wish that the Agreement,
including this Addendum, as well as all documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

 

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

 

France

 

1.                                      English Language.  The Participant
acknowledges and agrees that it is the Participant’s express intent that the
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Restricted Units, be drawn up
in English.  If the Participant has received the Agreement, the Plan or any
other documents related to the Restricted Units translated into a language other
than English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

Langue anglaise. Le Support reconnaît et consent que c’est l’intention de
Support expresse que le Grant Accord, le Projet et tous les autres documents,
les notifications et l’événement légal est entré dans, compte tenu de ou
institué conformément à l’Restricted Units, est formulé dans l’anglais. Si le
Support a reçu le Grant Accord, le Projet ou aucuns autres documents liés à
l’Units a traduit dans une langue autrement que l’anglais, et si le sens de la
version traduite est différent de la version anglaise, la version anglaise
contrôlera.

 

--------------------------------------------------------------------------------


 

Netherlands

 

1.                                      Waiver of Termination Rights.  In
consideration of the grant of the Restricted Units, the Participant waives any
and all rights to compensation or damages as a result of any termination of
employment for any reason whatsoever, insofar as those rights result or may
result from (a) the loss or diminution in value of such rights or entitlements
under the Restricted Units, or (b) the Participant ceases to have rights under,
or ceasing to be entitled to Restricted Units as a result of such termination.

 

Spain

 

1.                                      Severance for Cause.  Notwithstanding
anything to the contrary in the Plan or the Agreement, “Cause” shall be defined
in the Plan, irrespective of whether the termination is or is not considered a
fair termination (i.e., “despido procedente”) under Spanish legislation.

 

2.                                      Acknowledgement of Discretionary Nature
of the Restricted Units; No Vested Rights.  In accepting the Restricted Units,
the Participant acknowledges that the Participant has received a copy of the
Agreement and Addendum. The Participant understands that the Company has
unilaterally, gratuitously and in its sole discretion granted the Restricted
Units to individuals who may be employees of the Company or its Subsidiaries and
Affiliates throughout the world.  The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its Subsidiaries or
Affiliates on an ongoing basis.  Consequently, the Participant understands that
the Restricted Units are granted on the assumption and condition that the
Restricted Units and any amounts paid in settlement of the Restricted Units
shall not become a part of any employment contract (either with the Company or
any of its Subsidiaries or Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  In addition, the Participant understands that this grant
would not be made to the Participant but for the assumptions and conditions
referenced above. Thus, the Participant acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, the Restricted Units shall be null and void.

 

The Participant understands and agrees that, as a condition of the grant of the
Restricted Units and unless otherwise provided in the Agreement, the unvested
portion of the Restricted Units as of the date of the Participant’s Termination
will be forfeited without entitlement to the underlying Shares or to any amount
of indemnification in the event of the termination of employment by reason of,
but not limited to, (i) material modification of the terms of employment under
Article 41 of the Workers’ Statute or (ii) relocation under Article 40 of the
Workers’ Statute. The Participant acknowledges that the Participant has read and
specifically accepts the conditions referred to in the Agreement regarding the
impact of a termination on the Participant’s Restricted Units.

 

United Kingdom

 

1.                                      Income Tax and Social Insurance
Contribution Withholding.  The following provision shall replace Section 4 of
the Agreement:

 

--------------------------------------------------------------------------------


 

Regardless of any action the Company or Rockstar takes with respect to any or
all income tax, primary and secondary Class 1 National Insurance contributions,
payroll tax or other tax-related withholding attributable to or payable in
connection with or pursuant to the grant or vesting of the Restricted Units, the
payment of cash or the acquisition of Shares, or the release or assignment of
the Restricted Units for consideration, or the receipt of any other benefit in
connection with the Restricted Units (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility. 
Furthermore, the Company and/or Rockstar: (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Units, including the grant of the Restricted Units,
the vesting of the Restricted Units, settlement of the Restricted Units, the
subsequent sale of any Shares acquired pursuant to the Restricted Units and the
receipt of any dividend equivalents; and (b) does not commit to structure the
terms of the grant or any aspect of the Restricted Units to reduce or eliminate
the Participant’s liability for Tax-Related Items.

 

As a condition of the payment of cash or the issuance of Shares upon vesting of
the Restricted Units, the Company and Rockstar shall be entitled to withhold and
the Participant agrees to pay, or make adequate arrangements satisfactory to the
Company and/or Rockstar to satisfy, all obligations of the Company and/or
Rockstar to account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. 
In this regard, the Participant authorizes the Company and Rockstar to withhold
all applicable Tax-Related Items legally payable by the Participant from any
salary/wages or other cash compensation paid to the Participant by the Company
and Rockstar.  Alternatively, or in addition, if permissible under local law,
the Participant authorizes the Company and/or Rockstar, each at its discretion
and pursuant to such procedures as it may specify from time to time, to satisfy
the obligations with regard to all Tax-Related Items legally payable by the
Participant by one of the following: (a) by withholding a portion of any cash
payment made in settlement the Restricted Units (where the Restricted Units are
settled in cash);(b) by electing to have the Company withhold from the Shares to
be issued upon vesting of the Restricted Units a sufficient number of whole
Shares having an aggregate Fair Market Value that would satisfy the withholding
amount (where the Restricted Units are settled in Shares); or (c) by selling on
behalf of the Participant a sufficient number of whole Shares issued upon
vesting of the Restricted Units having an aggregate Fair Market Value that would
satisfy the withholding amount (where the Restricted Units are settled in
Shares); provided, however, that in no event may the whole number of Shares
withheld or sold in the case of clause (b) or (c) exceed the applicable
statutory minimum withholding rates (if any).  If the obligation for Tax-Related
Items is satisfied by withholding a number of Shares as described herein, the
Participant shall be deemed to have been issued the full number of Shares
subject to the Restricted Units, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Restricted Units.

 

If, by the date on which the event giving rise to the Tax-Related Items occurs
(the “Chargeable Event”), the Participant has relocated to a jurisdiction other
than the jurisdiction in which the Participant was living in at the Grant Date,
the Participant acknowledges that the Company and Rockstar may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

--------------------------------------------------------------------------------


 

The Participant also agrees that the Company and Rockstar may determine the
amount of Tax-Related Items to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right which the Participant
may have to recover any overpayment from the relevant tax authorities.

 

The Participant shall pay to the Company or Rockstar any amount of Tax-Related
Items that the Company or the Participant may be required to account to HMRC
with respect to the Chargeable Event that cannot be satisfied by the means
previously described.  If the Restricted Units are settled in Shares and payment
or withholding is not made within 90 days of the Chargeable Event or such other
period as required under U.K. law (the “Due Date”), the Participant agrees that
the amount of any uncollected income tax shall (assuming the Participant is not
a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended),
constitute a loan owed by the Participant to Rockstar, effective on the Due
Date.  The Participant agrees that the loan will bear interest at the
then-current HMRC Official Rate and it will be immediately due and repayable,
and the Company and/or Rockstar may recover it at any time thereafter by any of
the means referred to above.  If any of the foregoing methods of collection are
not allowed under applicable laws or if the Participant fails to comply with his
or her obligations in connection with the Tax-Related Items as described in this
Section, the Company may refuse to deliver the Shares acquired under the Plan.

 

2.                                      Exclusion of Claim. The Participant
acknowledges and agrees that the Participant will have no entitlement to
compensation or damages in consequence of the Participant’s Termination for any
reason whatsoever and whether or not in breach of contract, insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to vesting in the Restricted Units as a result of such
Termination, or from the loss or diminution in value of the Restricted Units. 
Upon the grant of the Restricted Units, the Participant shall be deemed
irrevocably to have waived any such entitlement.

 

--------------------------------------------------------------------------------
